Citation Nr: 0518780	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial 30 percent rating for PTSD, effective April 5, 
2002.  The veteran filed a notice of disagreement (NOD) with 
the assigned rating in January 2003, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.  

In June 2005, a Deputy Vice-Chairman of the Board granted a 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  

As the claim for an initial rating in excess of 30 percent 
for PTSD emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board's decision granting an initial 50 percent rating 
for PTSD since April 5, 2002, is set forth below.  The 
question of the veteran's entitlement to a higher rating 
based on extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2004), is addressed in the remand following the 
decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the April 5, 2002, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
sleep disturbance, nightmares, intrusive thoughts, anxiety, 
depressed mood, panic attacks, tension, irritability, and 
survivor's guilt; these symptoms are reflective of no more 
than occupational and social impairment with reduced 
reliability and productivity with difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, from 
April 5, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim has been accomplished.  

Through the March 2003 notice letter, an April 2004 SOC, and 
July 2004 supplemental SOC (SSOC), the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the veteran submit treatment records in his 
possession that would help support his claim, and/or 
statements from persons describing his mental condition, 
which he has done.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the August 2002 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the April 2004 SOC and the July 2004 SSOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  Furthermore, in the 
March 2003 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
After the notice letter, SOC, and SSOC the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  The veteran's service medical records, as well as 
treatment records from the VA Medical Center (VAMC) in 
Northport, New York (to include those records from St. Albans 
Primary and Extended Care Center), have been associated with 
the claims file.  Further, the RO has arranged for the 
veteran to undergo VA examinations, reports of which are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claim that needs to be obtained.  

The Board has considered the representative's contention that 
the report of the March 2003 VA examination is inadequate for 
rating purposes, because the examiner did not have an 
opportunity to review the veteran's claims file.  However, 
the Board finds that the report of the May 2003 examination, 
along with the other pertinent records associated with the 
claims file, is sufficient to decide the claim on appeal for 
a higher initial rating.  The examination report reflects 
that the examiner elicited pertinent history from the 
veteran, which is consistent with the history recorded in the 
medical evidence of record.  Furthermore, the examiner did 
report that he had reviewed the veteran's VAMC Northport 
treatment records.  Therefore, the Board finds the examiner 
was aware of the veteran's pertinent medical history at the 
time of examination, and, presumably, considered such history 
in evaluating the veteran's PTSD, consistent with 38 C.F.R. 
§ 4.1 (2004).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
adjudication of the claim is harmless.  Id.; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

In April 2002, the veteran filed his claim for service 
connection for PTSD.  

The report of a July 2002 VA examination reflects the 
veteran's report of no psychiatric or other mental health 
treatment prior to 2002.  He also reported that he had never 
been hospitalized for psychiatric reasons.  The examiner 
noted the veteran's report of a long history of extreme 
irritability, hypervigilance, high general levels of anxiety 
and tension, and avoidance of reminders of World War II since 
his discharge from the Navy.  His spouse, who was present 
during the examination, reported that the veteran frequently 
lost his temper with his daughter and his employees at work; 
this anger created stress in the family and a great deal of 
friction in the veteran's business career.  The veteran 
reported that he was experiencing serious survivor's guilt 
and depressed mood, especially severe in the last one or two 
years.  With respect to his post-military psychosocial 
adjustment, the veteran reportedly returned to New York after 
the service and worked seven years as a New York City police 
officer.  He then entered the business world where he was 
successful despite frequent outbursts and rages at employees.  
This included starting a mortgage consulting business.  

On mental status evaluation, the veteran was neatly dressed, 
appropriately groomed and alert, but tense.  He was oriented 
in all spheres.  The veteran's speech was spontaneous, 
relevant, and at a normal rate and rhythm.  His thinking was 
logical, goal oriented, and without evidence of formal 
thought disorder.  The veteran denied hallucinations and 
delusions, his mood was dysphoric and irritable with 
constricted but congruent affect.  He denied 
suicidal/homicidal ideation/intent/plan.  Long and short-term 
recall were grossly intact, and the veteran's concentration 
was mildly impaired.  The veteran reported high levels of 
tension and anxiety with very infrequent panic attacks.  His 
judgment and insight were present.  The examiner diagnosed 
chronic PTSD, and assigned a Global Assessment of Functioning 
(GAF) score of 60, reflective of moderate symptoms.  The 
examiner also assigned a GAF score of 60 to 65 for the 
veteran's functioning during the previous year.  

In a statement submitted later in July 2002, the veteran 
reported symptoms of loss of sleep, uncontrollable anger, 
agitation, irritability, lack of concentration, and being 
argumentative.  The veteran indicated that, since service, he 
had had underlying depression, stress, irritability, and 
anger, which did not allow him to function at his fullest 
potential.  He noted that he was very stressed out, depressed 
and angry to the point he found it difficult to live with 
himself or anyone else.  The veteran also indicated that he 
and his spouse had had two daughters, one of whom had passed 
away at age 13 due to brain cancer.  

A statement from the veteran's spouse, also submitted in July 
2002, noted that she and the veteran had been married for 54 
years and that the veteran had always been a kind and caring 
person to everyone.  The veteran's spouse noted examples of 
the veteran's anger, lack of concentration, forgetfulness, 
and thoughtfulness.  She also noted that the veteran had 
uncontrollable ticks while reading, driving, or viewing 
television.  She indicated that he picked at parts of his 
body and that this resulted in bleeding.  

In August 2002, the veteran's representative submitted a 
Physician's Questionnaire, dated in July 2002, which had been 
completed by the veteran's physician.  That document notes 
that the physician had been treating the veteran since June 
2002.  The physician checked boxes indicating that the 
veteran was not unemployable due to his PTSD, and that the 
veteran's symptoms were best associated with the schedular 
criteria for a 50 percent rating.  

The report of a March 2003 VA examination reflects the 
veteran's report that he had been attending several group 
therapy sessions at St. Albans Hospital, but that he was 
getting little out of the sessions and had stopped attending.  
The examiner noted that there had been no change in his PTSD 
symptoms since his last examination.  The veteran reported 
continued irritability leading to frequent arguments with his 
spouse and daughter, and that his irritability had also led 
to arguments with clients of his mortgage consulting 
business.  The veteran described exacerbations of his 
symptoms (nightmares, nocturnal awakening in cold sweats, and 
sleeplessness) after contact with other World War II 
veterans.  The nightmares and insomnia would gradually 
subside after such contacts.  His irritability reportedly 
remained constant and problematic.  The veteran was noted to 
continue to complain of survivor's guilt and associated 
periods of depression.  The examiner noted the veteran's 
report that he stopped working in his mortgage consulting 
business primarily due to competition from banks, which had 
taken away his customers.  The veteran also indicated that he 
and his spouse attended a number of social and religious 
functions together, although he sometimes would refuse to go 
out.  The veteran's spouse, again present during the 
examination, reported that the veteran's level of 
irritability and periods of depression remained about the 
same as when the veteran was previously examined in July 
2002.  

On mental status evaluation, the veteran was casually dressed 
and appropriately groomed, orientated in all spheres, and 
displayed good eye contact.  There was no impairment of 
communication or thought process.  Speech was normal in rate 
and rhythm, and thinking was logical and goal oriented 
without evidence of formal thought disorder.  The veteran 
denied hallucinations or delusions, his affect was 
constricted, and his mood was noted as being irritable and 
moderately dysphoric.  Long and short-term recall was grossly 
intact, with attention and concentration adequate.  The 
veteran was noted to deny homicidal/suicidal 
ideation/intent/plan.  He described possible panic attacks 
that usually occurred when he awakened from nightmares.  The 
panic attacks did not significantly interfere with activities 
during the day.  Additionally, judgment and insight were 
present.  The examiner diagnosed chronic PTSD, and assigned a 
GAF score of 59.  The examiner noted that the intensity and 
frequency of the veteran's symptoms continued at about the 
same level as at his last examination, although there had 
been some episodic exacerbations in the last two months.  It 
was also noted that the veteran's symptoms had minor impact 
on his job.  The examiner also assigned a GAF score of 59 to 
65 for the veteran's functioning during the previous year.  

A statement from the veteran's daughter reflects her report 
that the veteran had a short temper, was very irritable and 
argumentative, and that he annoyed easily.  She also reported 
that the veteran had become very forgetful, somewhat 
isolative, that he moped and slept a great deal, and that he 
felt hopeless and felt like his life was over.  

Progress notes from Northport VAMC (to include St. Albans), 
dated from May 2002 to April 2004, reflect the veteran's 
treatment for PTSD.  In particular, a June 2002 progress note 
reflects the veteran as being sad/dysphoric, with reported 
emotional numbness and increased startled response.  Thought 
processes were goal directed and logical, there were no 
delusions or symptoms of psychosis, and the veteran did not 
report helplessness or hopelessness.  The veteran denied 
homicidal/suicidal ideation, and his judgment and insight was 
reported as fair.  The diagnosis was Axis I PTSD, rule out 
major depressive disorder, single episode.  The physician 
assigned a GAF score of 40.  

A progress note dated in June 2003 reflects the veteran's 
report of survivor's guilt and preoccupation with the death 
of his daughter at age 12.  The assessment was chronic PTSD 
and depressive disorder (not otherwise specified).  A 
September 2003 progress note reflects the veteran's report of 
not feeling well due to financial problems and that at one 
point he had passive suicidal ideation.  An October 2003 
progress note reflects the veteran's report of difficulty 
controlling his temper, intrusive recollections, and poor 
concentration.  Mental status examination of the veteran 
during this period (from May 2002 to April 2004) reflects 
overall findings of normal speech, fluctuating mood, 
dysphoric affect, no homicidal or suicidal ideation or plan, 
no delusions or symptoms of psychosis, and no feelings of 
hopelessness or helplessness.  The veteran had an awareness 
of current events, thought processes were good, and insight 
and judgment were fair to good.  

An October 2003 Physician's Questionnaire, completed by the 
veteran's treating VA psychiatrist, notes that he had been 
treating the veteran for 16 months.  The psychiatrist checked 
boxes indicating that the veteran experienced those criteria 
associated with a 70 percent disability rating but not a 100 
percent disability rating.  The psychiatrist indicated that 
the most prevalent symptoms associated with the 70 percent 
criteria were difficulty in adapting to stressful 
circumstances, irritability, and impaired impulse control.  
The examiner opined that the veteran's current GAF score was 
40.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of separate ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.  

As previously noted, effective April 5, 2002, the RO assigned 
an initial 30 percent rating for PTSD under Diagnostic Code 
9411.  However, the actual rating criteria for evaluating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula set forth in 38 C.F.R. 
§ 4.130.  

Pursuant that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The pertinent medical evidence consists of VA outpatient 
treatment records and VA examination reports, dated from May 
2002 to February 2004; July 2002 and October 2003 Physician's 
Questionnaires; and the lay statements of the veteran's 
spouse and daughter, as well as the veteran's own statements 
in support of his claim.  

Considering such evidence in light of the criteria noted 
above, the Board finds that since the effective date of the 
grant of service connection, the veteran's PTSD more nearly 
approximates the criteria for a 50 percent rating, rather 
than the assigned 30 percent rating.  See 38 C.F.R. § 4.7.  
Collectively, the evidence reflects that, since the April 5, 
2002, effective date of the grant of service connection, the 
veteran's PTSD has been manifested by sleep disturbance, 
nightmares, intrusive thoughts, anxiety, depressed mood, 
panic attacks, tension, irritability, and survivor's guilt.  
The Board finds that these symptoms are indicative of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, with difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes, however, symptoms associated with the 
veteran's PTSD have not, at any point since the effective 
date of the grant of service connection, met the criteria for 
at least the next higher, 70 percent, rating.  As noted 
above, a 70 percent rating requires more than reduced 
reliability and productivity.  A 70 percent rating requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

As noted above, progress notes reflect the veteran's affect 
as dysphoric, with his mood varying in range from "better" 
to "not well."  The veteran's insight and judgment were 
noted as fair to good, speech was normal in rate and rhythm, 
cognitive functioning was normal, and the veteran was aware 
of current and recent events.  Other than one reported 
instance of suicidal ideation, the veteran did not report 
homicidal/suicidal ideation or intent, nor have there been 
reports of delusions or findings of psychosis or a thought 
disorder.  Likewise, the reports of the July 2002 and March 
2003 VA examinations do not reflect reports of 
homicidal/suicidal ideation or intent, delusions or findings 
of psychosis or a thought disorder.  The veteran's affect was 
reported as being constricted but congruent, long and short-
term recall intact (with some reports of forgetfulness), with 
judgment and insight noted as present.  In March 2003, the 
veteran reported panic attacks that were occurring when he 
awakened from nightmares and these were described as not 
significantly interfering with his activities during the day.  

The Board has taken into consideration the October 2003 
Physician's Questionnaire and the findings noted therein.  
While the VA psychiatrist indicated that the veteran's 
symptoms met the criteria for a 70 percent rating, these 
findings are not supported by the psychiatrist's own 
reporting of the veteran's symptoms in VA treatment notes, as 
noted above.  Furthermore, the psychiatrist has not otherwise 
provided any rationale for his findings that the veteran's 
PTSD meets the criteria of a 70 percent rating .

In this respect, the psychiatrist reported the veteran's 
prevalent symptoms associated with the criteria for a 70 
percent rating were adapting to stressful circumstances, 
irritability, and impaired impulse control.  The veteran's 
impaired impulse control has not been reported as resulting 
in any violent behavior.  Additionally, the evidence does not 
reflect the veteran's inability to establish and maintain 
effective relationships.  The veteran and his spouse have 
been married for 54 years and the veteran does accompany his 
spouse to social and religious events, although he sometimes 
refuses to go.  The veteran's spouse has described the 
veteran as being a kind and caring person.  The veteran also 
participated in VA group therapy, which he stopped only 
because it was reportedly not helping him with his issues.  

The veteran has reported exacerbations of his PTSD symptoms, 
in particular intrusive thoughts, nightmares, withdrawal, and 
depressed mood, after contact with other World War II 
veterans or being reminded of his war experiences through 
radio or television.  However, the VA psychiatrist has not 
reported that the veteran suffers from near continuous panic 
or depression as result of PTSD.  Furthermore, any resulting 
change in mood during these exacerbations is compensated for 
in the 50 percent rating, of which one of the noted criteria 
for that rating is "disturbances of motivation and mood."  
The Board is also aware that the veteran's daughter has 
reported that the veteran feels hopeless and that his life is 
over.  Again, no such report was noted in VA treatment 
records or on VA examination.  In fact, the veteran's 
treating VA psychiatrist specifically noted that the veteran 
was not feeling helpless or hopeless.  

The Board also points out that none of the GAF scores 
assigned in this case provide a basis for assignment of more 
than the current 50 percent rating.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that during VA examinations of the veteran in 
July 2002 and March 2003, the examiners assigned GAF scores 
of 60 and 59, respectively.  

According to the DSM-IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  As such, the assigned GAFs of 60 and 59 clearly 
indicate moderate symptoms associated with the veteran's 
PTSD, and no more impairment than is contemplated by the 
current 50 percent rating.  Furthermore, while the GAF score 
of 40 assigned in June 2002 and in the October 2003 
Physician's Questionnaire suggests, perhaps, greater 
impairment than contemplated in the current 50 percent 
rating, in this case, the medical evidence does not reflect 
some impairment in reality testing or communication, (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood, symptoms that, 
per the DSM-IV, are generally indicative of a GAF score 
between 31-40.  

The Board notes that the June 2002 examiner noted an Axis I 
diagnosis of PTSD, rule out major depressive disorder, single 
episode.  Thus, the GAF of 40 assigned in June 2002 appears 
to take into account not just the veteran's service-connected 
PTSD but also a possible acute episode of a major depressive 
disorder, which was not noted as being associated with the 
veteran's PTSD.  Given the lack of supporting symptoms, it 
would also appear that the assigned GAF of 40 noted in the 
October 2003 Physician's Questionnaire also appears to take 
into account the veteran's overall level of functioning.  As 
such, the assigned GAF of 40 in June 2002 and October 2003, 
without more, cannot be said to be truly reflective of the 
level of impairment due solely to the veteran's PTSD.  

Thus, the Board finds that, since the effective date of the 
grant of service connection, the veteran's occupational and 
social impairment due to his PTSD has not been indicative of 
the criteria for a 70 percent rating.  As the criteria for 
the next higher, 70 percent, rating have not been met, it 
logically follows that the criteria for any higher 
evaluation, i.e., a 100 percent rating likewise have not been 
met.  

For all the foregoing reasons, the Board finds that since the 
April 5, 2002, effective date of the grant of service 
connection, the veteran's PTSD has met the criteria for an 
initial 50 percent, but no higher, rating. 


ORDER

An initial 50 percent rating for PTSD, effective April 5, 
2002, is granted.


REMAND

Considering the evidence of record, the Board finds that a 
remand for meaningful consideration of the question of 
whether the veteran's PTSD warrants a rating higher that the 
50 percent assigned herein, on an extra-schedular basis, is 
warranted.  

As noted above, on the October 2003 Physician's 
Questionnaire, the veteran's treating VA psychiatrist checked 
the box indicating that the veteran did not experienced those 
rating criteria associated with a 100 percent disability 
rating for his service-connected PTSD.  At the same time, 
however, the psychiatrist checked the box that the veteran 
was unemployable due to PTSD.  The VA psychiatrist's opinion 
that the veteran is unemployable due to his service-connected 
PTSD raises the question of whether the veteran's PTSD 
presents an exceptional or unusual disability picture-
specifically, marked interference with employment beyond that 
contemplated in the assigned schedular evaluation-to warrant 
invoking the procedures for assignment of a higher, extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), is 
warranted.

While the April 2004 SOC and July 2004 SSOC reflects citation 
to 38 C.F.R. § 3.321(b), and the RO's conclusion that the 
criteria for invoking the procedures for assignment of a 
higher rating on an extra-schedular basis are not met, 
neither document reflects specific consideration of either 
the October 2003 VA psychiatrist's opinion (along with any 
other evidence pertinent to section 3.321 consideration) in 
adjudicating that aspect of the claim for a higher rating.  
The Board finds that the RO should do so, in the first 
instance, to avoid any prejudice to the veteran.  

While this aspect of the claim on appeal is in remand status, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for an initial rating in excess of 50 percent for PTSD on an 
extra-schedular basis, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also request that the veteran furnish 
all evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter of whether, at 
any point since the effective date of the grant of service 
connection, the criteria for invoking the procedures for 
assignment of a rating in excess of 50 percent for PTSD on an 
extra-schedular basis have been met.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to matter of the 
veteran's entitlement to a rating greater 
than 50 percent for PTSD on an extra-
schedular basis.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of 
whether, at any point since the effective 
date of the grant of service connection 
the criteria for invoking the procedures 
for assignment of a rating for PTSD 
greater than 50 percent, on an extra-
schedular basis, have been met.  The RO 
should adjudicate this matter in light of 
all pertinent evidence (to specifically 
include the opinion expressed in the 
October 2003 Physician's Questionnaire) 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


